Appeal from an order of a Special Term, Supreme Court, Montgomery County. Upon a disputed record based on affidavits as to the earnings of plaintiff wife, the Special Term has denied her motion for alimony, but has allowed counsel fees of $300 in this action for a separation. Defendant’s earnings are about $60 a week; plaintiff says she is ill and earns $25 a week, but defendant says the wife earns $40 a week. There is some proof that the wife has possession of some of the joint assets of the parties. The action should be promptly tried so that the question of earnings may be explored in plenary fashion. If the earnings of the parties are in the ratio of $60 to $25, we would think some alimony warranted, and perhaps also warranted if the disparity were not so great and the wife’s earning power impaired by illness. We do not attempt to pass on what would be proper until the whole issue has been examined fully. If the action is not tried by the end of the next term at which it can be reached, for any reason attributable to defendant, plaintiff may renew her motion for alimony. Order affirmed, without costs, and without prejudice to its renewal under the conditions here indicated.
Foster, P. J., Bergan, Coon and Gibson,. JJ., concur.